In re Sennette, Elwin; applying for writ of certiorari and/or review; Parish of Orleans, Criminal District Court, Div. “H”, No. 299-763; to the Court of Appeal, Fourth Circuit, No. K-6801.
Granted. The seven and one-half year multiple offender sentence imposed is vacated and set aside, and the district court is ordered to impose a multiple offender sentence not to exceed the six-year sentence initially imposed after relator’s first multiple offender adjudication. See North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969).